Birdsong, Judge.
Appellant challenges his conviction of armed robbery only on the general ground that the evidence was insufficient to support a conviction. After reviewing the transcript of the trial of this case, we *150hold that there was ample evidence adduced at trial from which any rational trier of fact could have concluded that the state proved beyond a reasonable doubt every essential element of the crime charged. Accordingly, the appeal is without merit. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
Decided January 17, 1983.
Frank J. Petrella, for appellant.
Johnnie L. Caldwell, Jr., District Attorney, J. David Fowler, Paschal A. English, Jr., Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.